 1 Joe Angelo (Bar No. 268542)
   jangelo@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiff
   Nasser Elsalhi
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
               EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
 9

10
     NASSER ELSALHI,                                     Case No.: 2:19-cv-02261-WBS-CKD
11
                    Plaintiff,
12                                                       ORDER
13          vs.

14 SYNCHRONY BANK
            Defendant.
15

16
            Pursuant to the stipulation of the Parties, Synchrony Bank is dismissed with prejudice and
17
     each party shall bear its own attorneys’ fees and costs.
18

19
            IT IS SO ORDERED.
20
     Dated: April 7, 2020
21

22

23

24

25

26
27

28

                                                        1
                                              [PROPOSED] ORDER
